UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KELSEY PEARL NICOLETTI,
                                                          20 Civ. 5141 (KMK) (AEK)
                    Plaintiff,
                                                          ORDER
      v.

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.



ANDREW E. KRAUSE, United States Magistrate Judge:

       IT IS HEREBY ORDERED that:

      1.    Defendant shall file his opposition and cross-motion for judgment on the

            pleadings by July 6, 2021; and

      2.    Plaintiff shall file her reply, if any, by July 27, 2021.



      SO ORDERED.


      Dated: New York, New York
      June 2, 2021




                                                ANDREW E. KRAUSE
                                                United States Magistrate Judge
